Pratt, J.:
The relator herein slept upon his right too long to be entitled to’ the relief he seeks. This application is made two years and nine' months after the alleged time of discharge. Relator must bear the result of his own carelessness. His laohes prevents his reinstatement. (Shay v. Trustees Brooklyn Bridge, 39 N. Y. St. Repr. 856.) The Special Term of this court, affirmed by the General Term, held that the laohes of one year and six months rendered reinstatement *504impossible. (See, also, Matter of Wortman, 22 Abb. N. C. 143; People ex rel. Hayden v. City Court of Brooklyn, July 31, 1890.) I recommend affirmance.
Brown, R. J., and Dyicmmn, J., concurred.
Order affirmed, with costs.